Citation Nr: 1430303	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-41 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable disability rating for hypertension.

2.  Entitlement to service connection for a kidney disability.

3.  Entitlement to service connection for a prostate disability.

4.  Entitlement to service connection for a bladder disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the benefits sought.

In February 2013 the Board remanded the case for further development.

The issues of entitlement to service connection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the period of the appeal, hypertension was manifested by diastolic pressure that was predominantly below 100 and by systolic pressure predominantly below 160.


CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have not been met. 38 U.S.C.A. §§ 1155 , 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.104, Diagnostic Code 7101 (2013).



Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in October 2008 and September 2009 satisfied the duty to notify provisions.  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of the claimed disabilities on daily life and occupational functioning.

The claim was subsequently readjudicated, most recently in a July 2013 supplemental statement of the case.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.

The Veteran's service treatment records and VA and private medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

A VA examination was conducted, in June 2009; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether or not it is a case of an initial rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2) (2013).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

The Veteran's hypertension is currently rated zero percent under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, the criteria for a 10 percent rating are diastolic pressure predominantly 100 (mmHg (millimeters of mercury)) or more; or systolic pressure predominantly 160 or more; or, a history of diastolic pressure of predominantly 100 controlled by continuous medication.   

Evidence and Analysis of the Claim on the Merits

In a September 2008 letter, Dr. Iyad N. Annabi, M.D., stated that the Veteran was under his care and was seen that month in follow-up for hypertension, LVH (left ventricular hypertrophy), and hypertensive heart disease.  Dr. Annabi stated that the Veteran required frequent office visits to monitor these conditions and he was on multiple medications to control them.

Private records of medical treatment from Dr. Annabi and other providers on file dated between 2006 and 2009 show that the Veteran's diastolic blood pressure readings during visits ranged from 70 to 100, but predominantly in the 80s and 90s with only one instance on file showing a reading greater than 95.  In March 2007 there are two readings during a visit: 150/100 and 140/88.  These private medical records show that the systolic pressure readings ranged from 125 to 158.

VA treatment records dated between July 2008 and May 2013 show that that diastolic blood pressure readings during visits ranged from 80 to 99, although the Veteran reported an instance of having a diastolic blood pressure reading of 100 at work.  These VA treatment records show that systolic blood pressure readings during visits ranged from 110 to 154.  

During a June 2009 VA examination, the examiner recorded blood pressure readings measurements of 142/92, 135/81, and 142/92.  

The above medical records show that the Veteran has taken various medications at different times for treatment of his hypertension, including Enalapril, Lisinopril, Terazosin, and Amlodipine.

After a review of the private and VA medical records and the VA examination in June 2009, the blood pressure readings do not more nearly approximate or equate to diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  Nor is there a history of diastolic pressure of predominantly 100 controlled by continuous medication.  The condition of the Veteran's hypertension does not meet the criteria for a compensable rating under Diagnostic Code 7101. 

The preponderance of the evidence is against the claim for a rating higher than zero percent at any time during the appeal, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) . 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, it is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established schedule criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular rating is adequate, and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule under Diagnostic Code of 7101; the assigned schedule rating is adequate and referral for an extraschedular rating is not required. 




Total Disability Rating for Compensation based on Individual Unemployability

A total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not claimed, and the evidence does not suggest that the Veteran's hypertension symptoms-that do not meet the minimum criteria for a compensable schedular rating-have caused any significant vocational problems.  A claim under Rice is not raised at this time.  Id.    


ORDER

A compensable disability rating for hypertension is denied.


REMAND

The Veteran claims entitlement to service connection a kidney disorder, a prostate disorder, and a bladder disorder.  

The report of medical examination in July 1970 at the time of the Veteran's separation from service shows a history of prostatitis in December 1969.  At the time of the July 1970 examination the report noted there had been good results and no complications or sequelae of the prostatitis.

In an October 2008 statement, Dr. Sherif El-Masry, M.D. noted that he had treated the Veteran since November 2003 for obstructive uropathy involving both the kidneys and bladder.  Dr. El-Masry stated that there is a longstanding history of benign prostate hypertrophy and prostatitis dating back to the 1970s, and opined that the main cause of the Veteran's obstructive uropathy was the benign prostatic hypertrophy.  

Dr. El-Masry's statement indicates that there was some extent of a continuation of prostatitis after service, and suggests that the concomitance of benign prostate hypertrophy and prostatitis dating back to the 1970s, may implicate the incident of prostatitis in service as part of the etiology of present kidney or bladder disorders.

The Veteran underwent VA examination in June 2009, when the diagnosis was benign prostate hypertrophy.  The examiner opined that this condition was less likely than not secondary to the Veteran's episode of prostatitis in service, on the basis that the "conditions are etiologically different."  

The June 2009 VA examination report is deficient in that the examiner did not address in the diagnosis the presence or absence of any kidney or bladder conditions.  The June 2009 VA examination could not have considered certain material clinical evidence available only since that examination.

After the June 2009 VA examination, additional VA treatment records were obtained dated from July 2008 to May 2013.  The VA treatment records show  continued genitourinary treatment and contain genitourinary system diagnoses regarding the kidney, prostate gland, and urinary bladder.  

VA and private treatment records, including a May 2013 VA urology note, contain various genitourinary diagnoses including vesicoureteric reflux with urinary frequency; hydronephrosis in the right kidney; dilated pelvis or parapelvic cyst in the left kidney; trilobar hyperplasia (prostate gland); neurogenic bladder with significantly elevated detrusor pressures; bladder outlet obstruction; obstructive uropathy; nephrolithiasis; and prostatitis.  There is a clinical notation of "prostatitis/BPH [benign prostate hypertrophy]-6 years."  

A private medical record of diagnostic testing in August 2007 shows findings that the glomerular filtration rate was below normal and the impression was decreased renal function bilaterally, left greater than right.  Surgeries included ureteral stent for hydronephrosis, due to a constricted ureter, removed by an urologist in 2010.
 
Given the deficiency of the June 2009 VA examination report and conflicting evidence regarding etiologies, and in light of the complex and apparently interrelated etiologies of the claimed genitourinary disorders, a remand for an examination is necessary.  Any additional private or VA records of recent ongoing treatment not on file must be obtained prior to examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private genitourinary treatment records.

2.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to any kidney, prostate, or bladder problems during or since service.  

3.  Then schedule the Veteran for a VA genitourinary examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be provided to the examiner and reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA or VBMS that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently-diagnosed genitourinary disorder, had its onset in service or is related to service, to include related to the recorded in-service history of prostatitis; or was caused or aggravated by a disorder that had an onset in service or is related to service. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claim file to ensure that all of the required development has been completed, and arrange for any additional development indicated.

5.  Then, adjudicate the issues of entitlement to service connection for kidney, prostate, and bladder disabilities.  If any of the benefits sought on appeal are not granted,  issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


